IN THE COURT OF APPEALS
                                            OF THE
                                     STATE OF MISSISSIPPI
                                      NO. 96-CA-00792 COA
STEVE BOLEN                                                                             APPELLANT
v.
JANA LYNN BOLEN                                                                           APPELLEE
  THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                          PURSUANT TO M.R.A.P. 35-B
DATE OF JUDGMENT:                                   06/19/96
TRIAL JUDGE:                                        HON. SARAH P. SPRINGER
COURT FROM WHICH APPEALED:                          LAUDERDALE COUNTY CHANCERY
                                                    COURT
ATTORNEY FOR APPELLANT:                             HENRY PALMER
ATTORNEY FOR APPELLEE:                              CHARLES E. SMITH
NATURE OF THE CASE:                                 CIVIL - CUSTODY
TRIAL COURT DISPOSITION:                            GRANTED MOTION TO DISMISS, DENIED
                                                    REQUEST FOR CITATION OF CONTEMPT
                                                    AND DENIED AN AWARD OF ATTORNEY'S
                                                    FEES.
DISPOSITION:                                        AFFIRMED - 10/7/97
MOTION FOR REHEARING FILED:                         October 20, 1997
CERTIORARI FILED:                                   12/16/97
MANDATE ISSUED:                                     4/6/98




BEFORE BRIDGES, C.J., HERRING, AND PAYNE, JJ.

HERRING, J., FOR THE COURT:


Steve Bolen appeals from the judgment of the Chancery Court of Lauderdale County, Mississippi,
wherein the chancellor dismissed his motion for modification of the judgment of divorce previously
entered into between the parties, and wherein Jana Lynn Bolen was granted custody of the minor
child of the parties, subject to Mr. Bolen's right to visit with the child on specified occasions. In his
motion, Mr. Bolen alleged that his current visitation schedule with his minor child as contemplated in
the original judgment of divorce was "not working" because of his former wife's move to Florida.
The chancellor denied Mr. Bolen's request for modification. We affirm.
                                           I. THE FACTS

On March 18, 1992, Steve and Jana Lynn Bolen obtained a divorce in the Chancery Court of
Lauderdale County, Mississippi. The judgment of divorce and the attached settlement agreement
provided that Mrs. Bolen would have custody of their minor child, Steven Paul Bolen, Jr. The
Appellant was granted visitation with his son every other weekend, as well as for a six-week period in
the summer and other holidays. The judgment of divorce also specified that should Mrs. Bolen move
out of state, she would be required to file with the court a request for "modification of the visitation
order set forth herein."

Following the divorce of the parties, Mrs. Bolen moved to Oklahoma for four months and then
relocated to her home at the time of trial in Highsprings, Florida, in January, 1993. The distance
between Mrs. Bolen's residence in Florida and Mr. Bolen's home in Lauderdale County, Mississippi,
is approximately 630 miles and at least a ten-hour drive by automobile.

Although visitation every other weekend proved to be difficult, Mr. Bolen continued his weekend
visitations with the minor child for two years, subsequent to Mrs. Bolen's relocation outside of
Mississippi. The evidence shows that Mr. Bolen would periodically drive the distance and bring his
son to Mississippi for visits. However, on May 2, 1995, Mr. Bolen filed a motion to modify the
visitation schedule in the Lauderdale County Chancery Court. He asserted that a material change in
circumstances occurred when Mrs. Bolen moved to Florida and that his visitation schedule with the
child should be modified to accommodate the change. Thus, Mr. Bolen requested that the Chancery
Court of Lauderdale County modify the judgment of divorce and grant him, inter alia, an additional
two weeks of visitation with his son during the summer months in order to compensate him for the
visitation he would lose during the rest of the year because of the distance between them.

In response to Mr. Bolen's motion to modify the visitation schedule, Mrs. Bolen filed an answer and
"counter-motion" requesting Mr. Bolen to pay certain medical bills which he was required to pay
according to the terms of the original settlement agreement, in the sum of $603.55. In addition, she
requested that Mr. Bolen be required to pay her attorney's fees incurred in answering his motion to
modify.

At the close of Mr. Bolen's presentation of testimony in support of his motion to modify the trial
court's judgment of divorce, Mrs. Bolen moved to dismiss the motion and to deny the relief sought by
Mr. Bolen. The chancellor found that Mr. Bolen had failed to show that his visitation schedule with
the child was not working and therefore granted the motion to dismiss. As a result of the court's
ruling, Mr. Bolen's request for eight weeks of visitation with the minor child during the summer
months was denied. After hearing all other matters, the chancellor denied all other relief sought by
the parties except that Mr. Bolen was required to pay to Mrs. Bolen medical expenses incurred by
her for the benefit of the child in the sum of $603.55.

                                           II. THE ISSUES

On appeal, Mr. Bolen presents the following assignments of error:

1. WHETHER THE CHANCERY COURT ERRED BY NOT REVISITING AND MODIFYING
THE ORIGINAL JUDGMENT OF DIVORCE ON THE MATTER OF VISITATION.
2. WHETHER THE CHANCERY COURT ERRED BY NOT REQUIRING APPELLEE TO
COMPLY WITH THE TERMS OF THE ORIGINAL JUDGMENT


OF DIVORCE AS IT RELATES TO MODIFYING THE VISITATION SCHEDULE.


                                            III. ANALYSIS

1. WHETHER THE CHANCERY COURT ERRED BY NOT REVISITING AND MODIFYING
THE ORIGINAL JUDGMENT OF DIVORCE ON THE MATTER OF VISITATION.

An appellate court defers to the chancellor on factual issues and will not reverse the chancellor unless
the judge's findings are not supported by substantial credible evidence, or unless the chancellor has
either committed manifest error, or applied an erroneous legal standard. Bredemeier v. Jackson, 689
So. 2d 770, 775 (Miss. 1997). In addition, the chancellor has broad discretion in determining
visitation appropriate between a parent and a child, as well as any limitation on such visitation.
Harrington v. Harrington, 648 So. 2d 543, 545 (Miss. 1994); see also Miss. Code 93-5-23 (Supp.
1996). Morever, the chancellor must consider the best interests of the child in matters involving
visitation and be sensitive to the rights of the non-custodial parent, while at the same time
recognizing the need for the non-custodial parent to maintain a healthy, loving relationship with his
child. Harrington, 648 So. 2d at 545.

Mr. Bolen argues on appeal that the chancery court erred when it failed to modify the Appellant's
visitation schedule with the child. He asserts that although he tried to make the original visitation
schedule work for two years, it became impossible to do so because of the distance between his home
in Mississippi and Mrs. Bolen's home in Florida. Mr. Bolen asserts that the visitation schedule as
contemplated by the judgment of divorce "isn't working."

In support of his argument that a modification of the original visitation schedule is proper in this case,
Mr. Bolen relies on Cox v. Moulds, 490 So. 2d 866, 869 (Miss. 1986). In particular, he relies on the
language of the Mississippi Supreme Court in Cox that "[a]ll that need[s] [to] be shown is that there
is a prior decree providing for reasonable visitation rights which isn't working and that it is in the best
interests of the children" to modify the visitation. Id. Cox was seeking a modification of the visitation
schedule set out in his original judgment of divorce on the ground that the schedule of visitation was
vague. He sought to have the schedule modified to give specific times, dates and places of visitation.
In ruling on Cox's motion to modify, the Mississippi Supreme Court stated:

In cases such as this our familiar change in circumstances rule, see, e.g., Cheek v. Ricker, 431 So. 2d
1139, 1144 (Miss. 1983), has no application. This is because the Court is not being asked to change
the permanent custody of the children. Sistrunk v. McKenzie, 455 So. 2d 768, 770 (Miss. 1984). All
that need be shown is that there is a prior decree providing for reasonable visitation rights which isn't
working and that it is in the best interests of the children as fostering a positive and harmonious
relationship between them and their divorced parents to have custody provisions made specific rather
than flexible and attendantly vague.
Cox, 490 So. 2d at 869.

Following a hearing on the merits, the chancellor specifically found that although Mr. and Mrs. Bolen
were living over 600 miles apart, Mr. Bolen's visitation schedule with the child was, in fact, working.
The chancellor also found that Mr. Bolen was exercising his summer visitation with the child, had
been able to get time off from work to visit with him, and that Mrs. Bolen had been cooperative in
allowing Mr. Bolen to have additional periods of visitation with his son. In addition, the evidence
showed that Mrs. Bolen had, on at least one occasion, transported the child in her vehicle to a
designated location between the homes of the parties so Mr. Bolen and the child could visit. Thus, we
cannot say that the chancery court committed reversible error when it dismissed Mr. Bolen's motion
for modification of the judgment of divorce. We therefore affirm the chancellor's ruling on this issue.

2. WHETHER THE CHANCERY COURT ERRED BY NOT REQUIRING THE APPELLEE TO
COMPLY WITH THE TERMS OF THE ORIGINAL JUDGMENT OF DIVORCE AS IT
RELATES TO MODIFYING THE VISITATION SCHEDULE.

Although the original judgment of divorce required Mrs. Bolen to request a modification of Mr.
Bolen's visitation schedule with the child if she ever left Mississippi, she failed to do so. However,
since we have ruled that the chancellor did not commit error in refusing to modify its original
judgment of divorce, this issue is now moot.

THE JUDGMENT OF THE CHANCERY COURT OF LAUDERDALE COUNTY IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE APPELLANT.


BRIDGES, C.J., McMILLIN AND THOMAS, P.JJ., COLEMAN, DIAZ, HINKEBEIN,
KING, PAYNE, AND SOUTHWICK, JJ., CONCUR.